EXHIBIT 10.10
 
 
 
 
PROMISSORY NOTE
 
$200,000
January 28, 2014



 
FOR VALUE RECEIVED, Assured Pharmacy, Inc., a Nevada corporation (the
“Corporation”), promises to pay to the order of Pinewood Trading Fund, L.P., or
its assigns (the “Shareholder”), the principal sum of Two Hundred Thousand
Dollars ($200,000) 1029 East Drive, Beaumont, Texas 77706, or such place as the
Shareholder may from time to time designate in writing, payable as hereinafter
provided.
 
The unpaid principal balance hereof shall be payable January 28, 2016, subject
to early payment as provided herein, by delivery to the Lender a certified or
bank cashier’s check for the appropriate amount.
 
The Corporation shall use the proceeds of this note solely to: (1) fund and open
a store in Denver, Colorado; and (2) provide funding for stores in Kansas City,
Kansas and Kirkland, Washington, to maximize profitability.
 
If payment is not made when due, the outstanding principal and accrued interest
of this note shall, at the option of the holder and without notice or demand,
mature and become immediately due and payable.  The outstanding principal and
accrued interest of this note shall automatically mature and become immediately
payable in the event the Corporation violates the use of proceeds provided for
in this note or becomes the subject of bankruptcy or other insolvency
proceedings.  The Corporation hereby waives presentment, demand and notice.
 
The unpaid principal balance hereof shall bear interest from the date hereof at
a rate equal to 16% per annum.  Interest shall be calculated for the actual
number of days elapsed, using a daily rate determined by dividing the annual
rate by 360, and shall be payable on July 1st and January 1st of each calendar
year (each an “Interest Payment Date”), subject to early payment as provided
herein.  Unless otherwise instructed by the Lender in writing, accrued and
unpaid interest shall be paid in duly authorized, validly issued, fully paid and
non-assessable shares of the Corporation’s common stock, par value $0.001 per
share (the “Common Stock”).  The Corporation shall deliver to the Lender on each
Interest Payment Date a stock certificate representing a number of fully paid
and non-assessable shares of the Common Stock equal to the quotient of (x) the
total amount of accrued and unpaid interest to be paid in shares of Common Stock
divided by (y) the Repayment Price (as defined below).
 
“Repayment Price” means 90% of the lesser of (i) the average VWAP (as defined
below) for the twenty (20) consecutive Trading Days (as defined below) ending on
the Trading Day that is immediately prior to the applicable Interest Payment
Date or (ii) the average VWAP for the twenty (20) consecutive Trading Days
ending on the Trading Day that is immediately prior to the date the applicable
the shares of Common Stock are issued and delivered if such delivery is after
the Interest Payment Date.
 
 
 
 
 


 
Page 1 of 4

--------------------------------------------------------------------------------

 




 
“Trading Day” means a day on which the principal Trading Market (as defined
below) is open for trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the Pink
Sheets LLC (or any successors to any of the foregoing).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Shareholder, and reasonably acceptable to the Corporation, the fees and expenses
of which shall be paid by the Corporation.
 
All principal, interest and other amounts unpaid after maturity hereof shall
bear interest, payable on demand, computed at a rate equal to 9% per annum plus
the rate otherwise payable hereunder.  All amounts payable on this note shall be
payable in lawful money of the United States of America.  This note may be
prepaid in full or in part at any time without premium or penalty.
 
As it is the intent of all parties to this note to abide by the interest
limitations of any applicable usury law, it is expressly agreed, anything herein
to the contrary notwithstanding, that the Lender shall not be allowed or
entitled to collect any interest (or any sum which is considered interest by
law) which is in excess of any legal rate applicable hereto.  Should any amount
be collected hereunder which would cause the interest to exceed said lawful
rate, such part of said amount in excess of the lawful rate shall automatically
be credited to principal, or, if all principal amounts have been paid, shall be
refunded to the Corporation.  The provisions of this note are hereby modified to
the extent necessary to conform with the limitations and provisions of this
paragraph.
 
This note is not secured by any existing or future mortgages or security
agreements between the Lender and the Corporation.
 
 
 


 
Page 2 of 4

--------------------------------------------------------------------------------

 




 
In the event that this note is collected by law or through attorneys at law, or
under advice therefrom (whether such attorneys are employees of the Lender or an
affiliate of the Lender or are outside counsel), the Corporation and any
endorser, guarantor or other person primarily or secondarily liable for payment
hereof hereby, severally and jointly agree to pay all costs of collection,
including reasonable attorneys’ fees including charges for paralegals and others
working under the direction or supervision of the Shareholder’s attorneys,
whether or not suit is brought, and whether incurred in connection with
collection, trial, appeal, bankruptcy or other creditors’ proceedings or
otherwise.
 
This note is governed by the internal laws of the State of New York, except to
the extent superseded by United States federal law.
 
The Corporation hereby waives presentment, demand, notice of nonpayment, protest
and all other demands and notices in connection with the delivery, acceptance,
performance or enforcement of this note.
 
The Corporation hereby consents to the exclusive jurisdiction of any state or
federal court situated in New York, New York, and waives any objection based on
lack of personal jurisdiction, improper venue or forum non conveniens, with
regard to any actions, claims, disputes or proceedings relating to this note, or
any document delivered hereunder or in connection herewith, or any transaction
arising from or connected to any of the foregoing.  The Corporation waives
personal service of any and all process, and consents to all such service of
process made by mail or by messenger directed to the address specified
below.  Nothing herein shall affect the Shareholder’s right to serve process in
any manner permitted by law, or limit the Shareholder’s right to bring
proceedings against the Corporation or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.
 
The Corporation hereby waives any and all right to trial by jury in any action
or proceeding relating to this note, or any document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing.  The Corporation represents that this waiver is knowingly, willingly
and voluntarily given.
 
If any provision or any portion of any provision contained in this note is held
by a court of law to be invalid, illegal, unlawful, void or unenforceable as
written in any respect, then it is the intent of all parties hereto that such
portion or provision shall be given force to the fullest possible extent that it
is legal, valid and enforceable, that the remainder of the note shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion
or provision was not contained therein, and the rights, obligations and
interests of the Corporation and the Lender under the remainder of this note
shall continue in full force and effect.
 
 
 

 
 
Page 3 of 4

--------------------------------------------------------------------------------

 




 
Time is of the essence with regard to the performance of the obligations of the
Corporation in this note and each and every term, covenant and condition herein
by or applicable to the Corporation.
 
Executed as of the date first written above.
 
 
ASSURED PHARMACY, INC.
 




By: /s/  Robert DelVecchio                                                     
Name:  Robert DelVecchio
Title:    CEO
 
 
 
 

 


 
Page 4 of 4

--------------------------------------------------------------------------------

 

